DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/08/2022 has been entered.
Response to Arguments
Applicant appears to argue: 1) The claims require generating a frequency-encoded data signal from scattered light that is synchronized with a reference modulation frequency. The frequency of the data signals that are measured are matched to the frequency of the laser beam used to irradiate the sample. Diebold teaches multiplying signals with the beat frequency, which is the difference between the frequency of the reference beam and that of the radiofrequency-shifted beams. Beat frequency is different from the reference frequency used to modulate the irradiation light beam. 2) Schmitt teaches that voltages from the photodetectors are referenced to the lasers of the system but doesn't mention a frequency-encoded data signal generated from a scattered light signal 3) No reason to modify, because Diebold doesn't teach that the method steps that are applied to fluorescent data can equivalently be applied to scattering data. 
In response, the examiner notes the following: 1) The claims require the frequency modulated beam to be "modulated at a reference frequency." The frequency modulated beam of Diebold is modulated at a number of frequencies, including the beat frequency (as Applicant argues and as described in paragraph 89 of Diebold which reads, "each spatial location of the sample [i.e. where a frequency-modulated beam is incident] can be 'tagged' with a different beat frequency"). 2) As described on page 16, Schmitt teaches a photodiode that detects scattered light. Therefore, the signals of this photodiode, including "voltages proportional to scattered intensities," are data signals generated from a scattered light signal. They are synchronized with the modulation frequency of the laser through lock-in amplifiers and reference oscillators. 3) The reason to modify is to minimize noise and increase accuracy. (Please note that the examiner is not relying on Diebold to teach that this specific method step is applied to scattering data; instead, the examiner merely pointed out in a transitional statement that Diebold generally teaches applying some of the method steps to scattering data).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-15, 17-18, and 21-15 are rejected under 35 U.S.C. 103 as being unpatentable over Diebold (US 20170268981 A1) and Schmitt (WO 9313706 A2).
Regarding claim 1, Diebold teaches a method for determining a parameter of a particle in a flow stream in a particle analyzer, the method comprising: 
irradiating a particle in a flow stream in a particle analyzer with a frequency-modulated beam of laser light modulated at a reference frequency (paragraphs 89, 98 and 115); 
detecting scattered/fluorescent light from the particle with a photodetector (paragraphs 88 and 138); 
generating a frequency-encoded data signal from the detected scattered/fluorescent light from the photodetector (paragraphs 89, 98-100, and 144); 
synchronizing the frequency-encoded data signal (for the fluorescent data) with the reference frequency to produce a synchronized frequency-encoded data signal (step 3; figure 13B); and 
determining one or more parameters of the particle based on the synchronized frequency- encoded data signal (paragraphs 24, 203-206, and 221).  

    PNG
    media_image1.png
    689
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    800
    media_image2.png
    Greyscale

Diebold doesn’t explicitly teach the synchronizing step is applied to scattering data (Diebold teaches applying it to fluorescence data). 
However, Diebold teaches that method steps that are applied fluorescent data can also be applied to scattering data (this that the method steps can be performed with scattered light (e.g. see paragraphs 6, 22, and 38). Additionally, like Diebold (and like Applicant), Schmitt is directed to optically measuring liquid samples and teaches synchronizing the frequency-encoded data signal with the reference frequency (page 16) as applied to scattered data (page 16). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diebold by applying the method steps (including synchronizing step) to scattering data in addition to (or instead of) fluorescence data in order to minimize noise and obtain accurate scattering data to determine additional information about the sample.
Regarding claim 2, Diebold teaches the method comprises irradiating an electro-optical modulator with a laser to generate the frequency-modulated beam of laser light (paragraph 98).  
Regarding claim 3, Diebold teaches the electro-optical modulator is a piezo optic modulator (paragraph 98).  
Regarding claim 11, Diebold teaches generating the frequency-encoded data signal comprises detecting the amplitude of light scattered by the particle that is oscillating at the reference frequency (paragraphs 89, 98-100, and 144)
Regarding claim 12, Diebold teaches generating a reference frequency signal (paragraphs 98 and 115; figure 13B).  
Regarding claim 13, Diebold teaches the reference frequency signal comprises a reference waveform (paragraph 98; 20, 18, and step 3 in figures).  
Regarding claim 14, Diebold teaches synchronizing the frequency-encoded data signal comprises multiplying the frequency-encoded data signal with the reference waveform (step 3; figure 13B).  
Regarding claim 15, Diebold teaches the frequency-encoded data signal is synchronized with the reference frequency with a lock-in amplifier (paragraphs 144, 149, and 152).  
Regarding claim 17, Diebold teaches the frequency-encoded data signal is digitally synchronized with the reference frequency (figure 13B).  
Regarding claim 18, Diebold teaches the method further comprises applying a low-pass filter to the synchronized frequency-encoded data signal to generate a data signal profile (step 4; figure 13B).  
Regarding claim 21, Diebold teaches the particle analyzer is part of a flow cytometer (paragraph 89).  
Regarding claim 22, Diebold teaches identifying the particle based on one or more of the determined parameters of the particle (paragraphs 24 and 178-179).  
Regarding claim 23, Diebold teaches sorting the particle based on one or more of the determined parameters of the particle (paragraph 178).  
Regarding claim 24, Diebold teaches a method comprising: 
irradiating a particle in a flow stream with a frequency-modulated beam of laser light modulated at a reference frequency (paragraphs 98 and 115);
detecting scattered/fluorescent light from the particle with a photodetector (paragraphs 88 and 138); 
generating a frequency-encoded data signal from the detected scattered/fluorescent light from the photodetector (paragraphs 89, 98-100, and 144); 
synchronizing the frequency-encoded data signal (for the fluorescent data) with the reference frequency to produce a synchronized frequency-encoded data signal (step 3; figure 13B).  
Diebold doesn’t explicitly teach the synchronizing step is applied to scattering data (Diebold teaches applying it to fluorescence data). 
However, Diebold teaches that method steps that are applied fluorescent data can also be applied to scattering data (this that the method steps can be performed with scattered light (e.g. see paragraphs 6, 22, and 38). Additionally, like Diebold (and like Applicant), Schmitt is directed to optically measuring liquid samples and teaches synchronizing the frequency-encoded data signal with the reference frequency (page 16) as applied to scattered data (page 16). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diebold by applying the method steps (including synchronizing step) to scattering data in addition to (or instead of) fluorescence data in order to minimize noise and obtain accurate scattering data to determine additional information about the sample.
Regarding claim 25, Diebold teaches irradiating an electro-optical modulator with a laser to generate the frequency-modulated beam of laser light (paragraph 98).  
Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Diebold and Schmitt as applied to claims 1 and 2 above, and further in view of Karasikov (US 20200240896 A1).
Regarding claims 4 and 7-8, Diebold teaches irradiating the electro-optical modulator with the laser through an input to generate a frequency-modulated beam of laser light (claim 4), the scattered light is conveyed through an output to the photodetector (claim 7) (paragraphs 88 and 98).
Diebold doesn’t explicitly teach an input polarizer so that the frequency-modulated beam is a polarized frequency-modulated beam (claim 4); the output is an output polarizer (claim 7); and the output polarizer comprises a quarter waveplate (claim 8).
Karasikov is directed to a similar invention and teaches the method comprises irradiating the electro-optical modulator with the laser through an input polarizer (12) to generate a polarized beam of laser light (claim 4), wherein the scattered light is conveyed through an output polarizer (14 and 12) to the photodetector (11) (claim 7), the output polarizer comprises a quarter waveplate (14) (claim 8) (figure 10; also see polarizers and quarter waveplate in figure 13). Further, Karasikov teaches this provides the benefit of facilitating the beam traveling through the sample multiple times (figure 10; paragraph 32)

    PNG
    media_image3.png
    358
    878
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    543
    780
    media_image4.png
    Greyscale


It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diebold by adding an input polarizer, output polarizer, and quarter-wave plate in order to increase measurement sensitivity by having the beam travel through the sample multiple times.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Diebold and Schmitt as applied to claim 15 above.
Regarding claim 16, Diebold teaches lock-in amplification is implemented on a field programmable gate array (paragraph 152).  
It’s unclear whether this is the same embodiment as the embodiment comprising the lock-in amplifier (see claim 15). Regardless, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment described with respect to claim 15 above such that the lock-in amplification is implemented on a field programmable gate array in order to provide the user with greater versatility.
Additional Prior Art
US 20110168917 A1 reads, “0075] As will be described later, the oscillator 48 generates a reference signal for use in determining fluorescence relaxation time. The frequency of the reference signal generated by the oscillator 48 is the same or almost the same as the frequency of the modulation signal generated by the oscillator 47, and the reference signal and the modulation signal are in synchronization with each other. The "in synchronization with each other" means that signals having the same phase at the start point of signal generation are generated. Therefore, the phases of both the signals periodically become 0 at the same time. The oscillators 47 and 48 each generate a signal in synchronization with the clock signal generated by the oscillator 46. Thus, the modulation signal and the reference signal are generated in synchronization with each other.”

    PNG
    media_image5.png
    428
    665
    media_image5.png
    Greyscale

Karasikov (US 20200240896 A1) teaches an input polarizer (12), output polarizer (14 and 12), and quarter waveplate (14) (figure 10; also see polarizers and quarter waveplate in figure 13). Teaches provides the benefit of going through the sample twice (figure 10).
Sharpe (US 20190360912 A1; cited by Applicant) reads, “[0074] In exemplary embodiments, the present disclosure provides for a system and method having at least some of the following elements, features, and/or steps for light mapping: (i) excitation (e.g., scan laser/modulate laser (spatial and/or temporal); (ii) separate flow channels (and use large span optical systems for excitation and collection); (iii) spatial filters (pinholes on-ship and off chip near object, image or Fourier planes); (iv) isolated optical pick-up systems; (v) scrambled light mapping techniques (e.g., using fibers); and/or (vi) modulation (interlaced or high frequency switching and/or lock-in detection or sensing).
“[0181] FIGS. 12A-12B schematically illustrate multiple embodiments of particle processing systems 100k, 100k′ that use heterodyne optical detection systems. As shown in FIG. 12A, for spatially coherent detected radiation, the radiation source system 200 of particle processing systems 100k, may be, for example, an illumination array 270 driven at a plurality of frequencies (f.sub.sig1, f.sub.sig2, f.sub.sig3, . . . f.sub.sig n) supplied by a first electronic frequency generator 954a. The frequency driven illumination array 270 provides pulsed interrogation beams 215a, 215b, 215c, etc. to a plurality of interrogation sites 155. A second electronic frequency generator 954b provides the reference signals to drive an optical local oscillator 970 at a reference frequency (f.sub.ref) different than those reference signals used to generate the interrogation beams 215. The reference frequency (f.sub.ref) may preferably be greater than the frequencies used to generate the interrogation beams 215. Emitted signals 505/805 and the reference signal from the optical local oscillator 970 are mixed and detected by the detector array 800 at frequencies (f.sub.mixed1, f.sub.mixed2, f.sub.mixed3, . . . f.sub.mixed n). Thus, each interrogation site has an illumination/detection signal frequency f.sub.sig associated with it; all interrogation sites share the same reference frequency f.sub.ref; and each interrogation site also has a mixed frequency f.sub.mixed associated with it. The mixed frequency signal consists of several harmonic combinations of the reference, illumination/detection, and crosstalk signals. The electronics system 900 demodulates the illumination/detection signal and the crosstalk signal from the reference frequency. Electronic filters then remove the unwanted crosstalk frequency components from the illumination/detection signal of each channel.”

    PNG
    media_image6.png
    532
    646
    media_image6.png
    Greyscale

Diebold (US 20190234863 A1; cited by Applicant) [ common applicant, within one year] reads, “ By way of example, the processing of the fluorescence waveforms can include applying a high-pass or band-pass filter to at least one of the waveforms to generate at least one filtered waveform followed by a point-wise multiplication of the waveforms to generate at least one multiplicative waveform, integrating the multiplicative waveform to obtain an integrated value, and comparing the integrated value with a predefined threshold to obtain a measure of co-localization. In some embodiments, the determination of a measure of co-localization can include applying a high-pass or band-pass filter to at least one of the waveforms to generate at least one filtered waveform followed by a point-wise multiplication of the waveforms to generate a resultant multiplicative waveform, integrating the multiplicative waveform to obtain an integrated value, subtracting a background value from the integrated value and scaling the resultant value by intensity to generate a finalized value, and comparing the finalized value with a predefined threshold to obtain a measure of co-localization.” (paragraph 13)
“ [0150] In some embodiments, the frequency demodulation of the output signal generated by the photodetector can be achieved using lock-in detection techniques. By way of example, with reference to FIGS. 13A and 13B, in one such embodiment, the amplified fluorescence signal is digitized (step 1) and several copies of the digitized fluorescence signal are generated (step 2), where the number (N) of the digitized copies corresponds to the number of frequencies associated with the RF comb beams. Each digitized copy of the signal is multiplied with sine and cosine waves having a frequency corresponding to a beat frequency equal to a difference between the frequencies of one of the RF comb beams and the LO beam to generate a plurality of intermediate signals (step 2). Each intermediate signal is passed through a low-pass filter (step 3), which has a bandwidth equal to one half of the frequency spacing between the RF comb frequencies.”
“[0153] The above lock-in detection method can be implemented in software, firmware and/or hardware. By way of example, in one embodiment the above lock-in detection method can be implemented using a field programmable gate array (FPGA), particularly if more than 6 frequencies are used. In some embodiments, a multi-frequency lock-in amplifier, such as HF2L-MF multi-frequency amplifier marketed by Zurich Instruments of Zurich, Switzerland can be employed

    PNG
    media_image7.png
    474
    495
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    296
    729
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    356
    625
    media_image9.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/Examiner, Art Unit 2877